USCA11 Case: 20-11386      Date Filed: 01/08/2021    Page: 1 of 5



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11386
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 0:20-cv-60163-RKA


CHARLENE WALKER ROSA,

                                                                Plaintiff-Appellant,

                                     versus

MICHAEL J. SATZ,
BROWARD COUNTY STATE ATTORNEY,

                                                             Defendants-Appellees.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 8, 2021)

Before JILL PRYOR, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:

      Charlene Walker Rosa, a Florida prisoner proceeding pro se, appeals the

district court’s dismissal of her amended complaint filed under 42 U.S.C. § 1983.
          USCA11 Case: 20-11386       Date Filed: 01/08/2021   Page: 2 of 5



Rosa argues that the district court erred in determining that her claim was barred by

Heck v. Humphrey, 512 U.S. 477 (1994), because her criminal conviction had not

been invalidated. Upon consideration, we conclude that Rosa’s arguments lack

merit. Accordingly, we affirm.

                                 I. BACKGROUND

      Rosa was convicted of first-degree murder in 2007. In 2020, Rosa filed a pro

se complaint under 42 U.S.C. § 1983 in federal district court in forma pauperis and

filed an amended complaint soon after. In the amended complaint, she asserted

claims against the county state attorney and her state public defender for fraud,

malicious prosecution, and “protection against double jeopardy.” Specifically, she

alleged that the attorneys had acted in concert to prevent her from receiving a fair

trial. The district court dismissed the amended complaint for failure to state a claim

for which relief could be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). Specifically,

the district court reasoned that Heck v. Humphrey, 512 U.S. 477 (1994), barred

Rosa’s fraud claim because it would necessarily invalidate her conviction. Rosa

timely appealed.

                          II. STANDARD OF REVIEW

      “We review dismissal under § 1915(e)(2)(B)(ii) de novo and view the

allegations in the complaint as true.” Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008). “The standards governing dismissals under [Federal] Rule [of Civil


                                          2
          USCA11 Case: 20-11386       Date Filed: 01/08/2021    Page: 3 of 5



Procedure] 12(b)(6) apply to § 1915(e)(2)(B)(ii).” Id.

                                 III. DISCUSSION

      Under Section 1915(e)(2)(B)(ii), a district court shall dismiss a case

proceeding in forma pauperis if the court determines at any time that the complaint

fails to state a claim on which relief may be granted. See 28 U.S.C. §

1915(e)(2)(B)(ii). We construe pro se pleadings liberally and hold them “to a less

strict standard than pleadings filed by lawyers.” Alba, 517 F.3d at 1252. But “we

cannot act as de facto counsel or rewrite an otherwise deficient pleading to sustain

an action.” Bilal v. Geo Care, LLC, 981 F.3d 903, 911 (11th Cir. 2020). And “[w]e

can affirm the district court’s judgment on any ground supported by the record—

even if that ground was not considered or advanced in the district court.” United

States v. Muho, 978 F.3d 1212, 1219 (11th Cir. 2020) (cleaned up).

      “Section 1983 provides a cause of action against any person who, ‘under color

of’ state law, deprives another of her ‘rights, privileges, or immunities secured by

the Constitution.’” Harper v. Prof’l Prob. Servs. Inc., 976 F.3d 1236, 1240 (11th

Cir. 2020) (quoting 42 U.S.C. § 1983). However, a Section 1983 complaint cannot

be used to collaterally attack a conviction unless the underlying conviction “has been

reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487 (citation omitted).


                                          3
          USCA11 Case: 20-11386       Date Filed: 01/08/2021    Page: 4 of 5



Consequently, the district court must consider whether a favorable judgment for the

plaintiff would “necessarily imply the invalidity of [her] conviction or sentence . . .

.” Id. “[I]f it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated” in one of

the ways described above. Id. If the plaintiff cannot demonstrate the invalidity of her

outstanding criminal judgment, then the Section 1983 action cannot proceed. See id.

      Rosa argues that the district court erred in dismissing her claims, but her

arguments fail for two reasons.

      First, Heck bars Rosa’s claims in her amended complaint because they stem

from her underlying 2007 conviction. For her fraud claim, Rosa alleges that the

prosecution and defense conspired to commit fraud in order to wrongfully convict

her of murder. She concludes from that alleged conspiracy that her counsel was

deficient, which “renders the result of the trial unreliable and the proceedings

fundamentally unfair and result[s] in a miscarriage of justice in the criminal

proceedings.” Thus, her fraud claim necessarily implies the invalidity of her

conviction. But because Rosa has not demonstrated that her conviction has already

been invalidated, her claim is barred by Heck.

      Second, even if Heck barred only the fraud claim and not the entire amended

complaint, Rosa’s remaining claims are barred by the statute of limitations. Even

liberally construing her claims as claims for assault, battery, false arrest, malicious


                                          4
          USCA11 Case: 20-11386       Date Filed: 01/08/2021   Page: 5 of 5



prosecution, malicious interference, or discrimination, those claims are barred by the

relevant statutes of limitations. See Fla. Stat. §§ 760.01–760.11 (prohibiting various

forms of discrimination) and § 95.11(3)(f) and (o) (prescribing a four-year statute of

limitations for actions “founded on a statutory liability” and “for assault, battery,

false arrest, malicious prosecution, malicious interference, false imprisonment, or

any other intentional tort,” except in limited instances not applicable to the instant

case). The district court therefore did not err in dismissing the amended complaint.

                                IV. CONCLUSION

      For the foregoing reasons, we AFFIRM.




                                          5